As filed with the Securities and Exchange Commission onMay 4, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Check Point Software Technologies Ltd. (Exact name of registrant as specified in its charter) Israel (State or other jurisdiction of incorporation or organization) Not applicable (I.R.S. Employer Identification No.) 5 Ha’solelim Street, Tel Aviv, Israel (Address of Principal Executive Offices) Not applicable (Zip Code) Check Point Software Technologies Ltd. Employee Stock Purchase Plan (Non-U.S. Employees) (Full title of the plan) John Slavitt, Esq. General Counsel Check Point Software Technologies, Inc. 959 Skyway Road, Suite 300 San Carlos, CA 94070 (650) 628-2110 (Name, address and telephone number, including area code, of agent for service) Copy to: Rezwan D. Pavri, Esq. Goodwin Procter LLP 135 Commonwealth Drive Menlo Park, CA 94025 Tel: (650) 752-3100 Fax: (650) 853-1038 Tuvia J. Geffen, Adv. Naschitz, Brandes, Amir & Co. 5 Tuval Street Tel Aviv 6789717, Israel Tel: (972) 3-623-5000 Fax: (972) 3-623-5005 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company)
